Holden, J.,
delivered the opinion of the court.
The appellant, Weir, as landlord, rented to the appellee certain land to cultivate for the year 1919, for the *231use of which it was agreed that the landlord should receive one-fourth of all that was produced or grown thereon. The tenant, Cooper, moved upon the land and began its cultivation, but in the month of May, long before the maturity of the crop',1 he abruptly abandoned the contract and moved off of the land. The reason he gave for renouncing the contract to, make a crop and deliver one-fourth of it to the landlord was that he could make more money as a laborer] on public work. Immediately after the breach of the contract and removal by the tenant, Cooper, the appellant, Weir, entered suit in the justice of the peace court against Cooper for damages for breach of' contract. The case was appealed to and heard in the circuit court, where the judge granted a peremptory instruction for the appellee, Cooper, on the ground that the suit was prematurely instituted; that is, that the suit could not be brought until the end of the year, when the rent would become due. This appeal is prosecuted by the landlord, Weir.
It is true that a suit by the landlord against his tenant on a1 contract for rent cannot be maintained until the rent is due, but we do not think this is such a case. The suit here is grounded in an action for damages for the breach of the contract wherein the tenant agreed to cultivate the land and deliver to the landlord one-fourth of the products in payment for its use. When the tenant breached the contract by abruptly refusing to cultivate the land and moving off of it, the right of damages for abandonment of performance immediately accrued to the landlord. Since the tenant by his breach made the performance of the contract impossible, the contract was thereby terminated, and the injured party, the landlord, had a right to so regard it and sue at once for damages for the breach. . Under these circumstances it was not necessary for the landlord to wait until the end of *232the year because the right of action accrued at the time the performance was renounced. 9 Cyc. 685 and 639.
This suit was filed by the landlord immediately after the tenant had abandoned his contract, which was in the month of May, and the measure of damages to the landlord at that time may be difficult to define; but we are not concerned with this phase of the controversy, because the question is not presented on this appeal.
The lower court erred in its decision that the appellant had brought his suit prematurely.
The judgment is reversed, and the case remanded.

Reversed and remamded.